Citation Nr: 1015544	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-26 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for bilateral hearing loss.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION


The veteran's active military service extended from December 
1950 to November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted an increased disability rating 
of 60 percent for the Veteran's service-connected hearing 
loss, effective August 15, 2008.  That rating decision also 
denied entitlement to TDIU.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue involving TDIU is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has Level VIII hearing in his right and Level XI 
hearing in his left ear.  


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent disability 
rating, and no more, for bilateral hearing loss have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 38 C.F.R. § 3.321(b)(1), 4.85, 
4.86, Tables VI, VIA, and VII, Diagnostic Code 6100 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated February 2008.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim, the relative duties of VA and the 
claimant to obtain evidence, and notification of the laws 
regarding degrees of disability and effective dates.  This 
notification also substantially complied with the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has obtained service treatment records, VA treatment 
records, multiple VA examination reports, assisted the 
appellant in obtaining evidence, and afforded him the 
opportunity to present statements and evidence.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the appellant's claims file 
and he has not contended otherwise.

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990). If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The assignment of disability ratings for hearing impairment 
are derived by the mechanical application of the Ratings 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  This average is used in 
all cases (including those in Sec. 4.86) to determine the 
Roman numeral designation for hearing impairment where the 
axes intersect.  Average puretone decibel loss for each ear 
is located on Table VI along a horizontal axis, and percent 
of discrimination is located along a vertical axis.  The 
results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating 
under Diagnostic Code 6100.

To warrant the assignment of the applicable disability rating 
for bilateral hearing loss, the evidence must show that the 
hearing loss rises to the requisite level of severity as set 
forth in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 
C.F.R. § 4.86(a), when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or higher, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure 
tone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral. That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).  The evidence 
below shows that the Veteran generally exhibits an 
exceptional pattern of hearing impairment within the criteria 
set forth at 38 C.F.R. § 4.86(a).

The veteran seeks entitlement to an increased disability 
rating for his service-connected bilateral hearing loss 
disability.  This disability has been rated at a 50 percent 
disability rating effective from November 2002.  In February 
2008, the Veteran filed his claim for an increased disability 
rating and TDIU.  

In March 2008, a VA audiology Compensation and Pension 
examination of the Veteran was conducted.  Pure tone 
thresholds, in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
75
70
70
85
75
84
V / 
VI
LEFT
80
80
80
90
82.5
84
V / 
VII

The Veteran reported difficulty "hearing conversations and 
as a result had to sell his business."  Applying the 
audiology test result figures to Table VI at 38 C.F.R. § 
4.85, the veteran has Level V hearing in the each ear.  
Applying these levels to Table VII at 38 C.F.R. § 4.85 
reveals that he would only meet the criteria for the 
assignment of a 20 percent schedular disability rating.  See 
38 C.F.R. §§ 4.85, Tables VI, VII, Diagnostic Code 6100.  
However, the Veteran exhibits an exceptional pattern of 
hearing impairment within the criteria set forth at 38 C.F.R. 
§ 4.86(a).  Applying the audiology test result figures to 
Table VIA at 38 C.F.R. § 4.85, the veteran has Level VI 
hearing in the right ear and Level VII hearing in the left 
ear.  Applying these levels to Table VII at 38 C.F.R. § 4.85 
reveals that he would only meet the criteria for the 
assignment of a 30 percent schedular disability rating.  See 
38 C.F.R. §§ 4.85, 4.86(a) Tables VIA, VII, Diagnostic Code 
6100.

In August 2008, another VA audiology Compensation and Pension 
examination of the Veteran was conducted.  Pure tone 
thresholds, in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
85
80
80
80
81.25
80
V / 
VII
LEFT
80
105
105+
105+
98.75
56
IX / 
X

The Veteran reported difficulty with telephone conversations 
and conversations without visual clues.  Applying the 
audiology test result figures to Table VI at 38 C.F.R. § 
4.85, the veteran has Level V hearing in the right ear and 
level IX hearing in the left ear.  Applying these levels to 
Table VII at 38 C.F.R. § 4.85 reveals that he would only meet 
the criteria for the assignment of a 40 percent schedular 
disability rating.  See 38 C.F.R. §§ 4.85, Tables VI, VII, 
Diagnostic Code 6100.  Again these results show an 
exceptional pattern of hearing impairment within the criteria 
set forth at 38 C.F.R. § 4.86(a).  Applying the audiology 
test result figures to Table VIA at 38 C.F.R. § 4.85, the 
veteran has Level VII hearing in the right ear and Level X 
hearing in the left ear.  Applying these levels to Table VII 
at 38 C.F.R. § 4.85 reveals that he would meet the criteria 
for the assignment of a 60 percent schedular disability 
rating.  See 38 C.F.R. §§ 4.85, 4.86(a) Tables VIA, VII, 
Diagnostic Code 6100.

In April 2009, the most recent VA audiology Compensation and 
Pension examination of the Veteran was conducted.  Pure tone 
thresholds, in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
80
85
90
95
87.5
72
VII / 
VIII
LEFT
90
105+
105+
105+
101.2
5
32
XI / 
X

The Veteran reported difficulty understanding speech in all 
listening situations.  Applying the audiology test result 
figures to Table VI at 38 C.F.R. § 4.85, the veteran has 
Level VII hearing in the right ear and level XI hearing in 
the left ear.  Applying these levels to Table VII at 38 
C.F.R. § 4.85 reveals that he would meet the criteria for the 
assignment of a 60 percent schedular disability rating.  See 
38 C.F.R. §§ 4.85, Tables VI, VII, Diagnostic Code 6100.  
Applying the audiology test result figures to Table VIA at 38 
C.F.R. § 4.85, because of the Veteran's exceptional pattern 
of hearing impairment, the veteran has Level VIII hearing in 
the right ear and Level X hearing in the left ear.  Applying 
these levels to Table VII at 38 C.F.R. § 4.85 reveals that he 
would again meet the criteria for the assignment of a 60 
percent schedular disability rating.  See 38 C.F.R. §§ 4.85, 
4.86(a) Tables VIA, VII, Diagnostic Code 6100.  

The Veteran has an exceptional pattern of hearing impairment 
pursuant to 38 C.F.R. § 4.86(a).  This regulations instructs 
that "the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa of 38 C.F.R. § 4.85, whichever results in the 
higher numeral.  Each ear will be evaluated separately."  38 
C.F.R. § 4.86(a).  When the results of the April 2009 VA 
audiology examination is considered in this way the Veteran 
has Level VIII hearing in his right ear under pursuant to 
Table VIA at 38 C.F.R. § 4.85, and has Level XI hearing in 
his left ear pursuant to Table VI at 38 C.F.R. § 4.85.  
Applying these levels to Table VII at 38 C.F.R. § 4.85 
reveals that he would meet the criteria for the assignment of 
a 70 percent schedular disability rating.  See 38 C.F.R. 
§§ 4.85, 4.86(a) Tables VI, VIA, VII, Diagnostic Code 6100.  

Relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  The examination 
reports considered the Veteran's reports of difficulty 
hearing speech and telephone conversations, along with his 
assertions that his hearing loss disability interfered with 
his work.  

The Board acknowledges that there has been some question 
related to the accuracy and consistency of the audiology test 
results, especially the precipitous drop in speech 
recognition scores from the March 2008 examination through 
the August 2008 examination to the most recent VA audiology 
examination in April 2009.  However, VA medical personnel 
have attempted to reconcile these results to no avail.  Three 
VA examinations have been conducted.  Most recently, the 
April 2009 examination report indicated that the Veteran was 
referred for otolaryngology consultation to attempt to 
explain the test variances.  The June 2009 VA otolaryngology 
consultation report does provide any useful evidence to 
resolve the discrepancies.  There does not appear good reason 
to delay the Veteran's claim and subject him to another 
audiology examination.  Based upon the evidence from the 
April 2009 VA audiology examination of record, the veteran 
has Level VIII hearing in his right ear under pursuant to 
Table VIA at 38 C.F.R. § 4.85, and has Level XI hearing in 
his left ear pursuant to Table VI at 38 C.F.R. § 4.85.  
Applying these levels to Table VII at 38 C.F.R. § 4.85 
reveals that he meets the criteria for the assignment of a 70 
percent schedular disability rating.  See 38 C.F.R. §§ 4.85, 
4.86(a) Tables VI, VIA, VII, Diagnostic Code 6100.  
Accordingly, the criteria for the assignment of a 70 percent 
disability rating for bilateral hearing loss have been met.  

The preponderance of the evidence is against the assignment 
of a schedular disability rating in excess of 70 percent.  
There is no evidence of record showing audiology test results 
warranting the assignment of a disability rating in excess of 
70 percent for hearing loss; there is no doubt to be 
resolved; and a disability rating in excess of 70 percent is 
not warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

A 70 percent disability rating, and not in excess thereof, is 
granted for bilateral hearing loss, subject to the law and 
regulations governing the payment of monetary awards.  


REMAND

The applicable criteria provide a total rating based on 
individual unemployability (TDIU) where the schedular rating 
is less than total, when it is found that the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. §§ 3.340, 4.16(a) 
(2009).

The Veteran claims TDIU based upon his service-connected 
hearing loss.  He claims that he is unemployable as a result 
of his hearing loss.  The record shows that the Veteran's 
service-connected disabilities are:  bilateral hearing at 70 
percent, tinnitus at 10 percent, and bilateral otitis media 
at a noncompensable (0%) rating.  Accordingly, the veteran 
meets the threshold rating criteria for consideration for a 
TDIU rating under 38 C.F.R. § 4.16(a).

The evidence of record is equivocal as to whether the 
Veteran's service-connected disabilities alone render him 
unemployable.  Accordingly, another VA examination of the 
Veteran is warranted.  When the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination. 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1.  The veteran should be accorded the 
appropriate VA examination to determine 
employability.  The report of examination 
should include a detailed account of all 
manifestations of all service-connected 
hearing loss and ear disabilities found to 
be present.  All necessary tests should be 
conducted.  If the examiner determines 
that audiology examination or 
otolaryngology examination is required, 
then the appropriate examinations should 
be ordered,  

The examiner should review the evidence 
of record and provide an opinion as to 
whether the Veteran is unable to secure 
or follow a substantially gainful 
occupation as a result of his service-
connected hearing loss and ear 
disabilities alone.

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner physician 
should provide complete rationale for all 
conclusions reached.

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  Ardison v. Brown, 
6 Vet. App. 405, 407 (1994)

3.  Following the above, readjudicate the 
Veteran's claim for TDIU.  If TDIU 
remains denied, a Supplemental Statement 
of the Case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


